In The

                                 Court of Appeals
                      Ninth District of Texas at Beaumont


                                NO. 09-19-00042-CV


                   IN RE COMMITMENT OF JAMES RUBIO


                     On Appeal from the 435th District Court
                          Montgomery County, Texas
                        Trial Cause No. 11-04-04400-CV


                            MEMORANDUM OPINION

      Appellant James Rubio was civilly committed for sex offender treatment as a

sexually violent predator. See generally In re Commitment of Rubio, No. 09-11-00602-

CV, 2013 WL 541896, at *1 (Tex. App.—Beaumont Feb. 14, 2013, pet. denied) (mem.

op.). On February 8, 2019, Rubio filed a pro se notice of appeal from an order, signed

on January 28, 2019, that placed him in a tiered program for sexually violent predators.

See generally Tex. Health & Safety Code Ann. § 841.0831 (West 2017). We

questioned our jurisdiction over this appeal.

      Generally, the trial court retains jurisdiction while the commitment order

remains in effect, and we lack appellate jurisdiction when the trial court modifies a
                                          1
commitment order without ending the court’s supervision of the committed person and

without making the otherwise interlocutory order appealable. In re Commitment of

Cortez, 405 S.W.3d 929, 932 (Tex. App.—Beaumont 2013, no pet.). Rubio has not

identified a signed order by the trial court that is appealable at this time. Accordingly,

the appeal is dismissed for lack of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

      APPEAL DISMISSED.




                                                        HOLLIS HORTON
                                                            Justice


 Submitted on March 6, 2019
 Opinion Delivered March 7, 2019

 Before Kreger, Horton and Johnson, JJ.




                                           2